Case 0:18-cv-60502-BB Document 90 Entered on FLSD Docket 12/27/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-60502-BLOOM/Valle

 CHEROKEE GRAY EAGLE IP, LLC,
 and REBOUNDERZ FRANCHISE AND
 DEVELOPMENT, INC.,

        Plaintiffs/Counter-Defendants,

 v.

 ROCKIN' JUMP, LLC,
 and SEVEN STARS ON THE
 HUDSON CORP.,

       Defendants/Counter-Plaintiffs.
 ___________________________________/

                      ORDER ADMINISTRATIVELY CLOSING CASE

        THIS CAUSE is before the Court upon the Joint Motion to Stay all Deadlines and Notice

 of Settlement, ECF No. [89] (“Joint Motion”), filed on December 26, 2019, that indicates that the

 parties have reached a settlement of the claims asserted in this case.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. The above-styled action is administratively CLOSED without prejudice to the parties

              to file a settlement agreement for the Court’s consideration and/or appropriate

              dismissal documentation.

          2. The Joint Motion, ECF No. [89], is DENIED AS MOOT.

          3. The Clerk of Court shall CLOSE this case for administrative purposes only.

          4. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

              all pending motions are DENIED as moot, and all deadlines are TERMINATED.
Case 0:18-cv-60502-BB Document 90 Entered on FLSD Docket 12/27/2019 Page 2 of 2
                                               Case No. 18-cv-60502-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on December 27, 2019.




                                            _________________________________
                                            BETH BLOOM
                                            UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                       2
